Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's submission filed on 05/17/2022 has been entered. Claims 1-17,19-20 have been examined. Claim 18 is cancelled. 
Response to Arguments
Applicant’s arguments with respect to claims 1,16,20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-7, 16, 19 are rejected under 35 U.S.C. 102(a2) as being anticipated by Adams et al. Publication No. US 2020/0177692 A1 ( Adams hereinafter).  






Regarding claim 1,

Adams teaches a network system, comprising:

 a cloud server (Fig.1 host system); a gateway host ( Fig.1 -  Environmental Sensor Gateway) coupled to the cloud server (Fig.1 shows gateway coupled to the host system – ¶ 0014 - Environmental sensor gateway device 105 (also referred to as "gateway device 105") may serve as a gateway between sensor devices 110, sensor devices 120, sensor devices 130, the Internet, and host systems 170. Gateway device 105 may perform local processing and routing among such devices and systems. Further detail regarding gateway device 105 is provided in relation to FIG. 2. ), 

wherein the gateway host includes an application server to execute a plurality of different applications; a plurality of end devices, wherein each end device is configured to wirelessly send and receive communication signals to and from the gateway host, wherein the plurality of end devices includes a plurality of different types of end devices, wherein end devices of a same type are associated with a same one of the applications, and wherein end devices of different types are associated with different ones of the applications (Fig.1&2  ¶  0003 - plurality of communication interface protocols used by the plurality of environmental sensors connected via the plurality of wires with the plurality of wire terminals may be determined. A plurality of operator-specific applications may be executed by the environmental sensor gateway. Each operator-specific application may be mapped to a corresponding environmental sensor of the plurality of environmental sensors. Environmental sensor measurements may be received from the plurality of environmental sensors in the determined plurality of communication interface protocols via the plurality of wire terminals. The environmental sensor measurement may be determined to be processed using an operator-specific application based on a wire terminal of the plurality of wire terminals through which an environmental sensor measurement was received – ¶  0015 - Such sensor devices may be operated by different operators. That is, sensors devices 110 may be operated by a different operator and be unrelated to sensors devices 120 and sensor devices 130. Gateway device
105 may keep data from sensor devices 110 wholly separate from data related to sensor devices 120 and sensor devices 130. The function of sensor devices 110, sensor devices 120, and sensor devices 130 may vary. Functions that may be possible include: various forms of environmental sensors, temperature sensors, humidity sensors, anemometers, air quality sensors, hydrology sensors, agriculture sensors, motion sensors, pollution sensors, hazard sensors - Different
sensors devices may communicate according to different wired communication protocols – ¶  0026 - In some embodiments, it is possible that one or more wireless communication interfaces may be present to allow communication with environmental sensors or other forms of sensors other than wired sensors. For example, Bluetooth Low Energy (BLE), Wi-Fi, or some other local direct or network-based wireless communication protocol may be used. );

wherein the gateway host is configured to receive sensed data from the plurality of end devices, process the received sensed data with the applications respectively associated with the end devices (¶  0003 - Environmental sensor measurements may be received from the plurality of environmental sensors in the determined plurality of communication interface protocols via the plurality of wire terminals. The environmental sensor measurement may be determined to be processed using an operator-specific application based on a wire terminal of the plurality of wire terminals through which an environmental sensor measurement was received – ¶  0032 - operator-specific application code may be transmitted to gateway device 105 for execution. This code may be executed by the gateway device and can only interact with data received from the corresponding operator and the operator's environmental sensors that are connected with gateway device 105 via universal wire connectors 201. Each operator-specific application may perform some level of processing on some or all measurement data received from a sensor device or wireless device associated with that operator. Each operator-specific application may communicate with the Internet and/or a corresponding host system via message dispatching engine 210)
communicate results of the processing to the cloud server (¶  0033 - an operator-specific application may gather data from one or more sensor devices over a period of time and report a summary of the data to an associated host system of the operator. The operator-specific application may receive this measurements each second through message dispatching engine 210, and determine a high, low, and average temperature that is then transmitted to the associated host system once per minute). 

Regarding claim 4,

Adams further teaches
Wherein the gateway host reduces an amount of traffic to the cloud server by communicating the results of the processing to the cloud server rather than forwarding all of the sensed data to the cloud server( ¶  0033 - By having an operator-specific application perform processing on received measurement data from an environmental sensor device, communication via long-range communication interfaces may be decreased or avoided entirely. Such an arrangement may save on data transmission costs and/or decrease the amount of processing required to be performed by the operator's server system. As a first
example, an operator-specific application may gather data from one or more sensor devices over a period of time and report a summary of the data to an associated host system of the operator. More specifically, one or more temperature
sensor devices may report temperature measurements every second). 

Regarding claim 5,

Adams further teaches
wherein the plurality of different types of end devices are respectively associated with a plurality of different application networks (Fig.1&2  ¶  0003 - plurality of communication interface protocols used by the plurality of environmental sensors connected via the plurality of wires with the plurality of wire terminals may be determined. A plurality of operator-specific applications may be executed by the environmental sensor gateway. Each operator-specific application may be mapped to a corresponding environmental sensor of the plurality of environmental sensors. Environmental sensor measurements may be received from the plurality of environmental sensors in the determined plurality of communication interface protocols via the plurality of wire terminals. The environmental sensor measurement may be determined to be processed using an operator-specific application based on a wire terminal of the plurality of wire terminals through which an environmental sensor measurement was received – ¶  0015 - Such sensor devices may be operated by different operators. That is, sensors devices 110 may be operated by a different operator and be unrelated to sensors devices 120 and sensor devices 130. Gateway device 105 may keep data from sensor devices 110 wholly separate from data related to sensor devices 120 and sensor devices 130. The function of sensor devices 110, sensor devices 120, and sensor devices 130 may vary. Functions that may be possible include: various forms of environmental sensors, temperature sensors, humidity sensors, anemometers, air quality sensors, hydrology sensors, agriculture sensors, motion sensors, pollution sensors, hazard sensors – Different sensors devices may communicate according to different wired communication protocols);


Regarding claim 6,

Adams further teaches
wherein end devices of a same type belong to a same one of the application networks, and wherein end devices of different types belong to different ones of the application networks (Fig.1&2  ¶  0003 - plurality of communication interface protocols used by the plurality of environmental sensors connected via the plurality of wires with the plurality of wire terminals may be determined. A plurality of operator-specific applications may be executed by the environmental sensor gateway. Each operator-specific application may be mapped to a corresponding environmental sensor of the plurality of environmental sensors. Environmental sensor measurements may be received from the plurality of environmental sensors in the determined plurality of communication interface protocols via the plurality of wire terminals. The environmental sensor measurement may be determined to be processed using an operator-specific application based on a wire terminal of the plurality of wire terminals through which an environmental sensor measurement was received – ¶  0015 - Such sensor devices may be operated by different operators. That is, sensors devices 110 may be operated by a different operator and be unrelated to sensors devices 120 and sensor devices 130. Gateway device 105 may keep data from sensor devices 110 wholly separate from data related to sensor devices 120 and sensor devices 130. The function of sensor devices 110, sensor devices 120, and sensor devices 130 may vary. Functions that may be possible include: various forms of environmental sensors, temperature sensors, humidity sensors, anemometers, air quality sensors, hydrology sensors, agriculture sensors, motion sensors, pollution sensors, hazard sensors – Different sensors devices may communicate according to different wired communication protocols);


Regarding claim 7,

Adams further teaches
wherein the application server of the gateway host is configured to execute a plurality of applications, and wherein each of the applications is associated with a different one of the application networks (Fig.1&2  ¶  0003 - plurality of communication interface protocols used by the plurality of environmental sensors connected via the plurality of wires with the plurality of wire terminals may be determined. A plurality of operator-specific applications may be executed by the environmental sensor gateway. Each operator-specific application may be mapped to a corresponding environmental sensor of the plurality of environmental sensors. Environmental sensor measurements may be received from the plurality of environmental sensors in the determined plurality of communication interface protocols via the plurality of wire terminals. The environmental sensor measurement may be determined to be processed using an operator-specific application based on a wire terminal of the plurality of wire terminals through which an environmental sensor measurement was received – ¶  0015 - Such sensor devices may be operated by different operators. That is, sensors devices 110 may be operated by a different operator and be unrelated to sensors devices 120 and sensor devices 130. Gateway device 105 may keep data from sensor devices 110 wholly separate from data related to sensor devices 120 and sensor devices 130. The function of sensor devices 110, sensor devices 120, and sensor devices 130 may vary. Functions that may be possible include: various forms of environmental sensors, temperature sensors, humidity sensors, anemometers, air quality sensors, hydrology sensors, agriculture sensors, motion sensors, pollution sensors, hazard sensors – Different sensors devices may communicate according to different wired communication protocols);

Regarding claim 16,


Adams teaches a method, comprising: 

wirelessly receiving, with a gateway host of a network system, sensed data from a plurality of end devices, wherein the plurality of end devices includes a plurality of different types of end devices; executing, by an application server of the gateway host, a plurality of different applications to process the received sensed data and generate processing results, wherein each of the applications is associated with and processes sensed data from end devices of only one of the types (Fig.1&2   ¶ 0003 - plurality of communication interface protocols used by the plurality of environmental sensors connected via the plurality of wires with the plurality of wire terminals may be determined. A plurality of operator-specific applications may be executed by the environmental sensor gateway. Each operator-specific application may be mapped to a corresponding environmental sensor of the plurality of environmental sensors. Environmental sensor measurements may be received from the plurality of environmental sensors in the determined plurality of communication interface protocols via the plurality of wire terminals. The environmental sensor measurement may be determined to be processed using an operator-specific application based on a wire terminal of the plurality of wire terminals through which an environmental sensor measurement was received – ¶  0015 - Such sensor devices may be operated by different operators. That is, sensors devices 110 may be operated by a different operator and be unrelated to sensors devices 120 and sensor devices 130. Gateway device 105 may keep data from sensor devices 110 wholly separate from data related to sensor devices 120 and sensor devices 130. The function of sensor devices 110, sensor devices 120, and sensor devices 130 may vary. Functions that may be possible include: various forms of environmental sensors, temperature sensors, humidity sensors, anemometers, air quality sensors, hydrology sensors, agriculture sensors, motion sensors, pollution sensors, hazard sensors – Different sensors devices may communicate according to different wired communication protocols – ¶  0026 - In some embodiments, it is possible that one or more wireless communication interfaces may be present to allow communication with environmental sensors or other forms of sensors other than wired sensors. For example, Bluetooth Low Energy (BLE), Wi-Fi, or some other local direct or network-based wireless communication protocol may be used – See ¶  0032); and 

communicating the processing results from the gateway host to a cloud server (¶  0033 - an operator-specific application may gather data from one or more sensor devices over a period of time and report a summary of the data to an associated host system of the operator. The operator-specific application may receive this measurements each second through message dispatching engine 210, and determine a high, low, and average temperature that is then transmitted to the associated host system once per minute). 
Regarding claim 19,

Adams further teaches

wherein the end devices of a same type belong to a common application network, and wherein end devices of different types belong to different application networks (Fig.1&2  ¶  0003 - plurality of communication interface protocols used by the plurality of environmental sensors connected via the plurality of wires with the plurality of wire terminals may be determined. A plurality of operator-specific applications may be executed by the environmental sensor gateway. Each operator-specific application may be mapped to a corresponding environmental sensor of the plurality of environmental sensors. Environmental sensor measurements may be received from the plurality of environmental sensors in the determined plurality of communication interface protocols via the plurality of wire terminals. The environmental sensor measurement may be determined to be processed using an operator-specific application based on a wire terminal of the plurality of wire terminals through which an environmental sensor measurement was received – ¶  0015 - Such sensor devices may be operated by different operators. That is, sensors devices 110 may be operated by a different operator and be unrelated to sensors devices 120 and sensor devices 130. Gateway device 105 may keep data from sensor devices 110 wholly separate from data related to sensor devices 120 and sensor devices 130. The function of sensor devices 110, sensor devices 120, and sensor devices 130 may vary. Functions that may be possible include: various forms of environmental sensors, temperature sensors, humidity sensors, anemometers, air quality sensors, hydrology sensors, agriculture sensors, motion sensors, pollution sensors, hazard sensors – Different sensors devices may communicate according to different wired communication protocols);










Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2,3,17,20 are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of Gray et al. Patent No. US 11,221,249 B2 (Gray hereinafter) 
Regarding claim 2,

Adams teaches a network system (Fig.1-4; Abstract). However, Adams does not explicitly teach that the network system is a low power wide area network (LPWAN) system. 
Gray teaches 
a low power wide area network (LPWAN) system (Col.6, lines 50-60 - The telemetry module 204 may transmit the environmental data to the gateway device 302 or cloud-based platform 400 by way of various forms of wireless communication protocol infrastructure 317, such as transmitting messages via a local Wi-Fi access point, over a low-power wide-area network (LPWAN) such as LoRa/LoRaWAN, over a cellular carrier or general packet radio service (GPRS), satellite carrier, or by way of Bluetooth communication between the sensor 60 node 200 and a mobile device which relays the message to the cloud-based platform 103 – See Also – Col. 10, lines 50-60). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Adams to include the teachings of Gray. The motivation for doing so is to allow the system to use the LWPAN to allow sensors to be monitored over a long period of time. 

Regarding claim 3,

Adams does not explicitly teach 
wherein each of the end devices comprises a battery-operated sensor
However, Gray teaches 
each of the end devices comprises a battery-operated sensor (Col.8,lines 20-30 -The sensor node 200 may contain multiple sensors to include distance, temperature, battery voltage, and signal strength. The environmental detectors/sensors 202 readings are stored in volatile memory 215).


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Adams to include the teachings of Gray. The motivation for doing so is to allow the system to use the LWPAN to allow battery sensors to be monitored over a long period of time. 

Regarding claim 17,

Adams teaches wherein the [...] network system (Fig.1-4, Abstract;). However, Adams does not explicitly teach that the network system is a low power wide area network (LPWAN) system and wherein each of the end devices comprises battery operated sensor. 
Gray teaches 
a low power wide area network (LPWAN) system (Col.6, lines 50-60 -The telemetry module 204 may transmit the environmental data to the gateway device 302 or cloud-based platform 400 by way of various forms of wireless communication protocol infrastructure 317, such as transmitting messages via a local Wi-Fi access point, over a low-power wide-area network (LPWAN) such as LoRa/LoRaWAN, over a cellular carrier or general packet radio service (GPRS), satellite carrier, or by way of Bluetooth communication between the sensor 60 node 200 and a mobile device which relays the message to the cloud-based platform 103 – See Also – Col. 10, lines 50-60). 

wherein each of the end devices comprises battery operated sensor (Col.8,lines 20-30 -The sensor node 200 may contain multiple sensors to include distance, temperature, battery voltage, and signal strength. The environmental detectors/sensors 202 readings are stored in volatile memory 215).


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Adams to include the teachings of Gray. The motivation for doing so is to allow the system to use the LWPAN to allow battery sensors to be monitored over a long period of time. 

Regarding claim 20,

Adams teaches a [...] network system (Abstract, Fig1-4), comprising:
 a cloud server(Fig.1 host system); a gateway host coupled to the cloud server Fig.1 -  Environmental Sensor Gateway  coupled to the host system – ¶  0014 - Environmental sensor gateway device 105 (also referred to as "gateway device 105") may serve as a gateway between sensor devices 110, sensor devices 120, sensor devices 130, the Internet, and host systems 170. Gateway device 105 may perform local processing and routing among such devices and systems. Further detail regarding gateway device 105 is provided in relation to FIG. 2. ), 
wherein each of the gateway hosts includes an application server to execute a plurality of applications ;a plurality of end devices, wherein each of the end devices is associated with one of the gateway hosts and one of the applications of that gateway host, and wherein each of the end devices is configured to wirelessly send and receive communication signals to and from its associated gateway host, including sending sensed data to its associated gateway host Fig.1&2  ¶  0003 - plurality of communication interface protocols used by the plurality of environmental sensors connected via the plurality of wires with the plurality of wire terminals may be determined. A plurality of operator-specific applications may be executed by the environmental sensor gateway. Each operator-specific application may be mapped to a corresponding environmental sensor of the plurality of environmental sensors. Environmental sensor measurements may be received from the plurality of environmental sensors in the determined plurality of communication interface protocols via the plurality of wire terminals. The environmental sensor measurement may be determined to be processed using an operator-specific application based on a wire terminal of the plurality of wire terminals through which an environmental sensor measurement was received – ¶  0015 - Such sensor devices may be operated by different operators. That is, sensors devices 110 may be operated by a different operator and be unrelated to sensors devices 120 and sensor devices 130. Gateway device 105 may keep data from sensor devices 110 wholly separate from data related to sensor devices 120 and sensor devices 130. The function of sensor devices 110, sensor devices 120, and sensor devices 130 may vary. Functions that may be possible include: various forms of environmental sensors, temperature sensors, humidity sensors, anemometers, air quality sensors, hydrology sensors, agriculture sensors, motion sensors, pollution sensors, hazard sensors – Different sensors devices may communicate according to different wired communication protocols – ¶  0026 - In some embodiments, it is possible that one or more wireless communication interfaces may be present to allow communication with environmental sensors or other forms of sensors other than wired sensors. For example, Bluetooth Low Energy (BLE), Wi-Fi, or some other local direct or network-based wireless communication protocol may be used. -See Also ¶  0017 &0032);

wherein each gateway host is configured to process sensed data received from the end devices associated with that gateway host using the applications respectively associated with those end devices, and communicate results of the processing to the cloud server (¶  0003 - Environmental sensor measurements may be received from the plurality of environmental sensors in the determined plurality of communication interface protocols via the plurality of wire terminals. The environmental sensor measurement may be determined to be processed using an operator-specific application based on a wire terminal of the plurality of wire terminals through which an environmental sensor measurement was received – ¶  0032 - operator-specific application code may be transmitted to gateway device 105 for execution. This code may be executed by the gateway device and can only interact with data received from the corresponding operator and the operator's environmental sensors that are connected with gateway device 105 via universal wire connectors 201. Each operator-specific application may perform some level of processing on some or all measurement data received from a sensor device or wireless device associated with that operator. Each operator-specific application may communicate with the Internet and/or a corresponding host system via message dispatching engine 210 -¶  0033 - an operator-specific application may gather data from one or more sensor devices over a period of time and report a summary of the data to an associated host system of the operator. The operator-specific application may receive this measurements each second through message dispatching engine 210, and determine a high, low, and average temperature that is then transmitted to the associated host system once per minute). 


However, Adams does not explicitly teach that the network system is a low power wide area network (LPWAN) system. 
Gray teaches 
a low power wide area network (LPWAN) system (Col.6, lines 50-60 - The telemetry module 204 may transmit the environmental data to the gateway device 302 or cloud-based platform 400 by way of various forms of wireless communication protocol infrastructure 317, such as transmitting messages via a local Wi-Fi access point, over a low-power wide-area network (LPWAN) such as LoRa/LoRaWAN, over a cellular carrier or general packet radio service (GPRS), satellite carrier, or by way of Bluetooth communication between the sensor 60 node 200 and a mobile device which relays the message to the cloud-based platform 103 – See Also – Col. 10, lines 50-60). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Adams to include the teachings of Gray. The motivation for doing so is to allow the system to use the LWPAN to allow sensors to be monitored over a long period of time. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over  Adams in view of Rahmani et al. “Exploiting Smart E-Health gateway at the edge of Healthcare Internet of Things: A fog computing approach” — Available online 02/10/2017 (Rahmani hereinafter).
Regarding claim 8,

Adams does not explicitly teach 

wherein the gateway host is configured to continue to receive and process the sensed data when a connection to the cloud server is lost, and wherein the gateway host is configured to communicate results of the processing to the cloud server when the connection is reestablished

However, Rahmani teaches
wherein the gateway host is configured to continue to receive and process the sensed data when a connection to the cloud server is lost, and wherein the gateway host is configured to communicate results of the processing to the cloud server when the connection is reestablished (Page 652- The gateway purges the locally stored information in repository, which is received 30 minutes earlier ensuring that data synchronization with the remote server has been successfully completed If the connection with the remote server is not available, it will store the data as long as possible and begin to delete old data to accommodate new data: if it runs out of memory. During network unavailability, UT-GATE can also act as a local web server by handling the client application's request along with notifications taking its operation to a higher level. While acting as local web server - Page 646 - local data analysis and local feedback from the sensory data improve the system reliability and consistency in case of unavailability of Internet connection. For long-term remote monitoring of individuals suffering from chronic diseases, Internet disconnection may occur frequently. In this case fog computing enables to keep the functionality of the system operational locally. Moreover, it is possible to save the sensory data and processing results in a local storage at the fog layer and synchronize them with the Cloud later – Page 648 - implementing high priority data analytics in distributed smart gateways and making critical and time-sensitive decisions within the local network make the system more robust and predictable. The processed data can be then transmitted to the cloud for storage and further analysis. Moreover, in a large scale sensor network, local signal processing at the fog layer can minimize the traffic between gateways and the cloud). 


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Adams to include the teachings of Rahmani. The motivation for doing so is to allow the system to  improve the system reliability and consistency in case of unavailability of Internet connection (Rahmani - Fig.5, Page 646). 




Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over  Adams in view of Rahmani further in view of Baker et al. Patent No. US 11,197,224 (Baker hereinafter) 
Regarding claim 9,

Adams teaches a plurality of gateway hosts ( ¶  0017), however, Adams does not explicitly teach 
a network access controller configured to receive join requests from the plurality of gateway hosts, wherein the join requests are sent from the plurality of end devices to the gateway hosts to request to participate in the network system.

Rahmani teaches

a plurality of gateway hosts, receive join requests from the plurality of gateway hosts, wherein the join requests are sent from the plurality of end devices to the gateway hosts to request to participate in the network system (Fig.5, Page 647- A simplified view of how smart gateways are used in the fog layer to assist nodes during mobility from one geographic location to another domain is shown in Figure 5. Device discovery helps in identifying a new node entering Lo the domain under primary control of the associated gateway. Taking a single node that intends to move from gateway #1 to gateway #6) in the path shown by the arrow'. Each gateway utilizes device discovery and mobility support module to provide uninterrupted service for the node. The initial configuration shows that each gateway manages a set of nodes. In [51L we show in detail how to provide device discovery and mobility at the edge: in particular for interoperability purposes. As a node moves) it receives a broadcast message from the gateways regarding its identity. When the node receives the broadcast message it replies, with a discovery request to the respective gateway, which is processed by the device discovery and mobility support module in the gateway. At the fog layer, the two gateways (the source and destination) exchange information regarding the profile of the node and handle the handover process).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Adams to include the teachings of Rahmani. The motivation for doing so is to allow each gateway to manage a set of nodes (Rahmani - Fig.5, Page 647). 


Adams in view of Rahmani does not explicitly teach a network access controller configured to receiving a join requests
However, Baker teaches 
a network access controller configured to receiving a join requests (Fig.1, Col.2, lines 40-50 - the coordinator may select one or more other nodes to take its place on routes to which it was assigned by assigning one or more other nodes to such routes. The coordinator may also assign nodes that join the network to existing routes or may define new routes to accommodate new nodes. Also, as more nodes join the network, the coordinator may rearrange or redefine the routes in order to enable more optimal communication through the network). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Adams in view of Rahmani to include the teachings of Baker. The motivation for doing so is to allow the system to centralize route discovery at a coordinator on behalf of the nodes of the network and then assigning the nodes to the identified routes can significantly reduce the overall messaging that is performed for route discovery, thereby reducing network congestion (Baker - Col.2, lines 30-35). 
Regarding claim 10,

Adams does not explicitly teach 

wherein each of the end devices is paired with one of the gateway hosts, and wherein the network access controller is configured to modify the pairing of the end devices to the gateway hosts to facilitate load balancing.


However, Rahmani teaches

wherein each of the end devices is paired with one of the gateway hosts, and modify the pairing of the end devices to the gateway hosts to facilitate load balancing (Fig.5, Page 647 - A simplified view of how smart gateways are used in the fog layer to assist nodes during mobility from one geographic location to another domain is shown in Figure 5. Device discovery helps in identifying a new node entering Lo the domain under primary control of the associated gateway. Taking a single node that intends to move from gateway #1 to gateway #6) in the path shown by the arrow'. Each gateway utilizes device discovery and mobility support module to provide uninterrupted service for the node. The initial configuration shows that each gateway manages a set of nodes.  We show in detail how to provide device discovery and mobility at the edge: in particular for interoperability purposes. As a node moves) it receives a broadcast message from the gateways regarding its identity. When the node receives the broadcast message it replies, with a discovery request to the respective gateway, which is processed by the device discovery and mobility support module in the gateway. At the fog layer, the two gateways (the source and destination) exchange information regarding the profile of the node and handle the handover process – Page 642 - enables the system to support seamless mobility, load balancing1 efficient scalability, low-latency response, and developing applications utilizing services offered by multiple sensors and gateways just to mention a few – Page 647 - Mobility in general involves two main processes, handover and roaming, that are needed in order to avoid data loss and service interruptions, and to maintain quality of service (QoS). In a mobile host Handover arises in case of switching from a connection channel to another channel, while roaming takes place, when moving from one network to another. Mobility can also be categorized into macro and micro types which are defined as mobility between different network domains and within a network domain, respectively).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Adams to include the teachings of Rahmani. The motivation for doing so is to allow each gateway to enables the system to support seamless mobility, load balancing efficient scalability, low-latency response, and developing applications utilizing services offered by multiple sensors and gateways (Rahmani - Fig.5, Page 647). 



Adams in view of  Rahmani does not explicitly teach the network access controller is configured to modify the pairing of the end devices to the gateway hosts to facilitate load balancing
Baker teaches 
network access controller is configured to modify the pairing of the end devices to the gateway hosts to facilitate load balancing (Fig.1, Col.2, lines 40-50 - the coordinator may select one or more other nodes to take its place on routes to which it was assigned by assigning one or more other nodes to such routes. The coordinator may also assign nodes that join the network to existing routes or may define new routes to accommodate new nodes. Also, as more nodes join the network, the coordinator may rearrange or redefine the routes in order to enable more optimal communication through the network). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Adams in view of Rahmani to include the teachings of Baker. The motivation for doing so is to allow the system to centralize route discovery at a coordinator on behalf of the nodes of the network and then assigning the nodes to the identified routes can significantly reduce the overall messaging that is performed for route discovery, thereby reducing network congestion (Baker - Col.2, lines 30-35). 
Regarding claim 11,

Adams does not explicitly teach 

a plurality of join servers to process the join requests, and wherein the network access controller is configured to identify, for each of the join requests, an optimal one of the gateway hosts to pair with the end device that sent the join request.

However, Rahmani  teaches
a plurality of join servers to process the join requests, and identify, for each of the join requests, an optimal one of the gateway hosts to pair with the end device that sent the join request (Fig.5, Page 647 - A simplified view of how smart gateways are used in the fog layer to assist nodes during mobility from one geographic location to another domain is shown in Figure 5. Device discovery helps in identifying a new node entering Lo the domain under primary control of the associated gateway. Taking a single node that intends to move from gateway #1 to gateway #6) in the path shown by the arrow'. Each gateway utilizes device discovery and mobility support module to provide uninterrupted service for the node. The initial configuration shows that each gateway manages a set of nodes.  We show in detail how to provide device discovery and mobility at the edge: in particular for interoperability purposes. As a node moves) it receives a broadcast message from the gateways regarding its identity. When the node receives the broadcast message it replies, with a discovery request to the respective gateway, which is processed by the device discovery and mobility support module in the gateway. At the fog layer, the two gateways (the source and destination) exchange information regarding the profile of the node and handle the handover process – Page 642 - enables the system to support seamless mobility, load balancing1 efficient scalability, low-latency response, and developing applications utilizing services offered by multiple sensors and gateways just to mention a few – Page 647 - Mobility in general involves two main processes, handover and roaming, that are needed in order to avoid data loss and service interruptions, and to maintain quality of service (QoS). In a mobile host Handover arises in case of switching from a connection channel to another channel, while roaming takes place, when moving from one network to another. Mobility can also be categorized into macro and micro types which are defined as mobility between different network domains and within a network domain, respectively). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Adams to include the teachings of Rahmani. The motivation for doing so is to allow each gateway to enables the system to support seamless mobility, load balancing efficient scalability, low-latency response, and developing applications utilizing services offered by multiple sensors and gateways (Rahmani - Fig.5, Page 647). 



 
Adams in view of Rahmani does not explicitly teach the network access controller is configured to identify, for each of the join requests, an optimal one of the gateway hosts to pair with the end device

Baker teaches 

network access controller is configured to identify, for each of the join requests, an optimal one of the gateway hosts to pair with the end device (Fig.1, Col.2, lines 40-50 - the coordinator may select one or more other nodes to take its place on routes to which it was assigned by assigning one or more other nodes to such routes. The coordinator may also assign nodes that join the network to existing routes or may define new routes to accommodate new nodes. Also, as more nodes join the network, the coordinator may rearrange or redefine the routes in order to enable more optimal communication through the network). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Adams in view of Rahmani to include the teachings of Baker. The motivation for doing so is to allow the system to centralize route discovery at a coordinator on behalf of the nodes of the network and then assigning the nodes to the identified routes can significantly reduce the overall messaging that is performed for route discovery, thereby reducing network congestion (Baker - Col.2, lines 30-35). 
Regarding claim 12,

Adams does not explicitly teach 

wherein the network access controller is configured to identify an optimal one of the gateway hosts for each join request based on at least one of the following: manufacturer of the end device that sent the join request; the locations of the gateway hosts and the end device that sent the join request; and radio frequency characteristics of the end device that sent the join request.  

However, Rahmani teaches

identify an optimal one of the gateway hosts for each join request based on at least one of the following: manufacturer of the end device that sent the join request; the locations of the gateway hosts and the end device that sent the join request; and radio frequency characteristics of the end device that sent the join request (Fig.5, Page 647 - A simplified view of how smart gateways are used in the fog layer to assist nodes during mobility from one geographic location to another domain is shown in Figure 5. Device discovery helps in identifying a new node entering Lo the domain under primary control of the associated gateway. Taking a single node that intends to move from gateway #1 to gateway #6) in the path shown by the arrow'. Each gateway utilizes device discovery and mobility support module to provide uninterrupted service for the node. The initial configuration shows that each gateway manages a set of nodes.  We show in detail how to provide device discovery and mobility at the edge: in particular for interoperability purposes. As a node moves) it receives a broadcast message from the gateways regarding its identity. When the node receives the broadcast message it replies, with a discovery request to the respective gateway, which is processed by the device discovery and mobility support module in the gateway. At the fog layer, the two gateways (the source and destination) exchange information regarding the profile of the node and handle the handover process – Page 642 - enables the system to support seamless mobility, load balancing1 efficient scalability, low-latency response, and developing applications utilizing services offered by multiple sensors and gateways just to mention a few – Page 647 - Mobility in general involves two main processes, handover and roaming, that are needed in order to avoid data loss and service interruptions, and to maintain quality of service (QoS). In a mobile host Handover arises in case of switching from a connection channel to another channel, while roaming takes place, when moving from one network to another. Mobility can also be categorized into macro and micro types which are defined as mobility between different network domains and within a network domain, respectively).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Adams to include the teachings of Rahmani. The motivation for doing so is to allow each gateway to enables the system to support seamless mobility, load balancing efficient scalability, low-latency response, and developing applications utilizing services offered by multiple sensors and gateways (Rahmani - Fig.5, Page 647). 


Adams in view of Rahmani does not explicitly teach the network access controller is configured to identify an optimal one of the gateway hosts for each join request
Baker teaches 

network access controller is configured to identify an optimal one of the gateway hosts for each join request (Fig.1, Col.2, lines 40-50 - the coordinator may select one or more other nodes to take its place on routes to which it was assigned by assigning one or more other nodes to such routes. The coordinator may also assign nodes that join the network to existing routes or may define new routes to accommodate new nodes. Also, as more nodes join the network, the coordinator may rearrange or redefine the routes in order to enable more optimal communication through the network – Col.6, lines 40-50 - The server 46 may be configured to use information received to track nodes of the network 20 such as based on messaging from network nodes, sensors, GPS information, or other data indicative of a node's location. The server 46 may be configured to provide such information for use by one or more coordinators in performing the various tasks ascribed to coordinators described herein). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Adams in view of Rahmani to include the teachings of Baker. The motivation for doing so is to allow the system to centralize route discovery at a coordinator on behalf of the nodes of the network and then assigning the nodes to the identified routes can significantly reduce the overall messaging that is performed for route discovery, thereby reducing network congestion (Baker - Col.2, lines 30-35). 


Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of Donaghey et al. Publication No. US 2012/0036239 (Donaghey hereinafter) 
Regarding claim 13,

Adams does not explicitly teach 
 wherein the gateway host is configured to update firmware of multiple ones of the end devices concurrently by multicasting file fragments and error correction packets to those end devices.  

However, Donaghey teaches 

gateway host is configured to update firmware of multiple ones of the end devices concurrently by multicasting file fragments and error correction packets to those end devices (¶0085 - device 100 receives and stores files in the flash memory 120 for processing by the virtual machine 321 of the OS. The files normally relate to an application or a version of the application, but the files may also include updates to the remaining firmware components. The boot routine 160 may read file information from the flash memory 120 but without the need to implement the flash file system to the full extent. The boot routine may compare the versions of the firmware components programmed in the device ROM with files identified to be firmware (e.g. 121, 122) in the flash memory 120 and automatically update the firmware components in the device ROM, if it determines they are newer –¶ 0109 - The receive process 7100 as shown in FIG. 15 begins at step 7102 on receiving a file fragment -. The process 7150 to update an incomplete file with the data quanta received in a file fragment – ¶ 0123 - A file missing core fragments also has provision for Erasure Error Correction (EEC) data at the end, and when the necessary file data is received or able to be reconstructed using the EEC data, any EEC data is freed and file marked as "complete – ¶ 0149 - The network layer supports the transmission of multicast packet data. The packets include address information to send the data to a single device address, a group of devices or all device)


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Adams to include the teachings of Donaghey. The motivation for doing so is to allow the system to remotely receive application, configuration or data files to establish, adjust or control the application executed by the device (¶ 0002- Donaghey).
Regarding claim 14,

Adams does not explicitly teach 
wherein the end devices are configured to reconstruct a firmware file from the file fragments, and calculate a cyclic redundancy code (CRC) for the reconstructed firmware file. 
 
However, Donaghey teaches 

wherein the end devices are configured to reconstruct a firmware file from the file fragments, and calculate a cyclic redundancy code (CRC) for the reconstructed firmware file (¶ 0104 determines whether the data for the file is complete by whether the quanta accumulated in step 7076 matches the expected quanta count (e.g. 545) in the file header 540. If not, step 7084 proceeds to step 7046 to select another directory entry. Otherwise, step 7084 proceeds to step 7086 to check the CRC data for the file as a whole. Step 7088 determines whether the CRC check at step 7086 indicates that all the data contained in the file is consistent with the file CRC 543 contained in the header 540- . See ¶ 0123).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Adams to include the teachings of Donaghey. The motivation for doing so is to allow the system to remotely receive application, configuration or data files to establish, adjust or control the application executed by the device (¶ 0002- Donaghey).





Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over  Adams  in view of Bernardin et al. Publication No. US 2006/0277305 (Bernardin hereinafter) 
Regarding claim 15,

 Adams  does not explicitly teach
wherein each of the applications is sandboxed in a separate software container.  

However, Bernardin teaches 

each of the applications is sandboxed in a separate software container (¶ 0042 - Domains can be launched or hosted on one or more application servers (or "containers"). Containers are effectively "sandboxes" for hosting the domains. Each container type is capable of hosting one or more domain type, and a given domain can be launched by any container that supports its type. For exan1ple, a JBOSS container can host web application, web service and EJB service domains. Other container types may include but are not necessarily limited to APACHE TOMCAT containers, CAUCHO RESIN containers, IBM WEBLOGIC containers, and other generic containers supported by the AVP platform). 


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Adams to include the teachings of Bernardin. The motivation for doing so is to allow the system to dynamically allocating and provisioning shared computing resources among a plurality of different types of software applications in run-time environments provided by a plurality of different types of application servers (¶ 0002 – Bernardin).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNES NAJI whose telephone number is (571)272-2659. The examiner can normally be reached Monday - Friday 8:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNES NAJI/Primary Examiner, Art Unit 2445